                  Case 2:20-cv-00343-BJR Document 21 Filed 08/07/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8   ST LIBERTY LLC

 9                    Plaintiff,                        Civil Action No. 2:20-cv-00343-BJR

10           v.                                         STIPULATION AND ORDER
                                                        ALLOWING INSPECTION OF
11   M/V R AN R, USCG Official No. 1069265,             DEFENDANT VESSEL
     her engines, boilers, tackles and other
12   appurtenances, etc., in rem; and Robert W,
     Russell, in personam,
13

14                    Defendants.

15

16                                             STIPULATION

17           Pursuant to this Court's Order Authorizing Issuance of Warrant for Arrest of Vessel In Rem
18
     dated March 3, 2020, Dkt. No. 8, the U.S. Marshal arrested the defendant vessel M/V R AN R (the
19
     "Vessel") on March 10, 2020. Dkt. No. 13.
20
             Plaintiff ST Liberty LLC             and Defendants M/V R AN R and Robert W. Russell
21
                                     , by and through their attorneys, now stipulate that the following
22

23   individuals be allowed to board the Vessel under the supervision of a representative of Marine

24   Lenders Services, LLC, Substitute Custodian, for the sole purpose of inspection of the Vessel,
25   provided that each signs a Waiver and Release of Liability form prior to boarding: Robert W.
26
     Russell, Sonja Russell,                                           STL's designated representative,
27
     STIPULATION AND ORDER ALLOWING                            COLLIER WALSH NAKAZAWA LLP
     INSPECTION OF VESSEL                                         2211 Elliott Avenue, Suite 200
     CASE NO. 2:20-CV-00343-BJR - 1                                 Seattle, Washington 98121
                                                                          (206) 502 4251


     BN 41481026v1BN 41484706v2
                Case 2:20-cv-00343-BJR Document 21 Filed 08/07/20 Page 2 of 3



 1   and any other individual approved in advance by both of the Parties. Plaintiff and Defendants

 2   agree to each pay one-half of the Substitute Custodian's fees for opening the Vessel and supervising
 3
     the joint inspection of the Vessel by the Parties and/or their designated representatives.
 4
             Upon acceptance and approval of this Stipulation by the Court, the Substitute Custodian
 5
     shall permit the inspection of the Vessel, as set forth above.
 6
              IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
 7

 8

 9   DATED this 6th day of August 2020.             COLLIER WALSH NAKAZAWA LLP
10
                                                    /s/ Jensen S. Mauseth _______________________
11                                                  Barbara L. Holland, WSBA #11852
                                                    barbara.holland@cwn-law.com
12
                                                    Jensen Mauseth, WSBA #45546
13                                                  Jensen.mauseth@cwn-law.com
                                                    2211 Elliott Avenue, Suite 200
14
                                                    Seattle, Washington 98121
15                                                  Phone (206) 502-4251
                                                    Fax (206) 502-4253
16

17                                                  Attorneys for Plaintiff ST LIBERTY LLC

18

19   DATED this 6th day of August 2020.             BUCHALTER

20                                                  /s/ John Crosetto_______________________
                                                    Brad Thoreson, WSBA #18190
21                                                  bthoreson@buchalter.com
                                                    John Crosetto, WSBA #36667
22                                                  jcrosetto@buchalter.com
23                                                  1420 Fifth Avenue, Suite 3100
                                                    Seattle, Washington 98101
24                                                  Phone (206) 319-7052

25                                                  Attorneys for Defendants M/V R AN R and
                                                    ROBERT W. RUSSELL
26

27
     STIPULATION AND ORDER ALLOWING                            COLLIER WALSH NAKAZAWA LLP
     INSPECTION OF VESSEL                                         2211 Elliott Avenue, Suite 200
     CASE NO. 2:20-CV-00343-BJR - 2                                 Seattle, Washington 98121
                                                                          (206) 502 4251


     BN 41481026v1BN 41484706v2
              Case 2:20-cv-00343-BJR Document 21 Filed 08/07/20 Page 3 of 3



 1
                                                  ORDER
 2
            This matter having come on regularly for consideration before the Court upon the above
 3

 4   and foregoing Stipulation, and the Court being fully advised of the matter, it is hereby ORDERED:

 5              1. Robert W. Russell, Sonja Russell,                                                STL's
 6                 designated representative, and any other individual approved by both Parties shall
 7
                   be permitted to board the Vessel for the purpose of inspecting it under the
 8
                   supervision of the Substitute Custodian, Marine Lenders Services, LLC., provided
 9
                   that each signs a Waiver and Release of Liability form prior to boarding.
10

11              2. The Substitute Custodian shall make its representative available to open the Vessel

12                 and supervise the joint inspection of the Vessel by the Parties and/or their designated

13                 representatives at the earliest time reasonably possible. Plaintiff and Defendants
14                 shall each pay one-half of the Substitute Custodian's fee for this joint inspection.
15

16
     DATED this 7th day of August 2020.
17

18

19                                                        ____________________________
                                                          The Honorable Barbara J. Rothstein
20                                                        United States District Judge

21

22

23

24

25

26

27
